DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung US Pub No. 2018/0335390 in view of Hunter US Pub No. 2018/0246038.

With regards to claim 1, Leung teaches a mobile chemical sensor device comprising:
a housing (fig 2, 12) including a cartridge opening (fig 1);
a cartridge (fig 1 & 2, 60) configured to position at least one chemical sensor probe having a sensor bearing surface “sample sites” that includes an array “a matrix form” of luminescent chemical sensors “capture reagents” (0050, lines1-3 & 15-20), wherein the cartridge forms a sealed enclosure in an interior of the housing when the cartridge is inserted in the cartridge opening;
at least one light source (fig 2, 16a) configured to direct light onto the sensor-bearing surface of the at least one chemical sensor probe at an angle of incidence, wherein the light source is capable of emitting light having a wavelength of from about 280 nm to about 400 nm “270 nm to 420 nm” (0094, lines 15-20); and
a camera module (fig 2, 16c) mounted in the sealed enclosure and configured to detect emitted light from the at least one chemical sensor probe (0044, lines 4-6).

Leung does not specifically teach a light sealed housing.

Hunter, in the same field of endeavor as Leung of optical inspection of a sample held in a cartridge (abstract lines 6-8 Hunter), teaches a light sealed housing configured to enclose a light source, camera module, and cartridge (0077, lines 8-10).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to light seal Leung’s housing to prevent background light from interfering with spectral measurements.

With respect to claim 17, Leung teaches a method of analyzing a chemical composition comprising:
providing a mobile chemical sensor device (fig 2) and a chemical sensor probe (fig 2, 14), wherein the
chemical sensor probe includes an array “a matrix form” of luminescent chemical sensors “capture reagents” on a sensor-bearing surface (0050, lines1-3 & 15-20);
contacting the chemical sensor probe with a chemical composition “target organic compound” for a test duration (abstract lines 8-10);
inserting a cartridge (fig 1 & 2, 60) holding the chemical sensor probe into the mobile chemical
sensor device;
exposing the chemical sensor probe to a test range of light (fig 1, UV LED); and
detecting a color and an intensity of luminescence (fig 4c) of the array of luminescent
chemical sensors,
wherein the mobile chemical sensor device includes
a housing including a cartridge opening (fig 1) configured to position the cartridge holding the chemical sensor probe, wherein the
cartridge forms a sealed enclosure (fig 1) in an interior of the housing when the
cartridge is inserted in the cartridge opening;
at least one light source (fig 1 & 2, LED) configured to direct light onto the sensor-bearing
surface of the chemical sensor probe at an angle of incidence, wherein the light source
is capable of emitting light having a wavelength of from about 280 nm to about 400 nm “270 nm to 420 nm” (0094, lines 15-20);and
a camera module (fig 2, 16c) mounted in the sealed enclosure and configured to detect emitted light from the chemical sensor probe (0044, lines 4-6).

Leung does not specifically teach a light sealed housing.

Hunter, in the same field of endeavor as Leung of optical inspection of a sample held in a cartridge (abstract lines 6-8 Hunter), teaches a light sealed housing configured to enclose a light source, camera module, and cartridge (0077, lines 8-10).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to light seal Leung’s housing to prevent background light from interfering with spectral measurements.

With respect to claim 18 according to claim 17, the combination teaches the method provided there is at least one chemical substance in the chemical composition (fig 4D), measuring a concentration of a chemical substance in the chemical composition by “correlate the light intensity measured, concentrations of the target” measuring the color and the intensity of luminescence of the array of luminescent chemical sensors (0094 Leung).

Claim 2,5-9,11, 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung US Pub No. 2018/0335390 in view of Hunter US Pub No. 2018/0246038 in further view of Paige et al. US Pat No. 7,126,685.

With respect to claim 2 according to claim 1, the combination does not teach the mobile chemical sensor device of claim 1, further comprising:
a single-board computer or a multi-board computer “printed circuit board” (fig 1, 18 & 42 Leung) mounted in the light sealed enclosure (0049, lines 1-3 Leung); or
at least one communication “WiFi device” link between a single-board computer or multi-board computer and at least one user interface “application software” (0049, lines 20-24 Leung).

The combination does not teach an optical mirror configured to reflect emitted light to the camera module.

Paige, in the same field of endeavor as Leung of optical detection of a sample, teaches an optical mirror configured to reflect light from a sample towards a camera module (col 6, lines 33-35).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Paige’s optical mirror with the combination’s camera module to align misguided light from sample towards the camera module.

With respect to claim 5 according to claim 2, the combination teaches the mobile chemical sensor device wherein the at least one communication link includes a short-range wireless connection “WiFi device” (0049, lines 20-24 Leung), a Universal Serial Bus (USB) connection (fig 1, USB socket Leung), a memory card connection (fig 1, SD card slot Leung), or a combination thereof.

With respect to claim 6 according to claim 1, the combination teaches the mobile chemical sensor wherein the cartridge is removable from the housing (0047 Leung).

With respect to claim 7 according to claim 1, the combination teaches the mobile chemical sensor device wherein the light source includes a light emitting diode (fig 2, UV LED Leung).

With respect to claim 8 according to claim 2, the combination teaches the mobile chemical sensor device further comprising a printed circuit board assembly (PCBA) “printed circuit board” (fig 1, 18 & 42 Leung) mounted in the light sealed enclosure and connected to the singleboard computer or multi-board computer (fig 1, computer Leung);
further comprising a battery “battery power source” mounted in an interior of the housing “inside the main housing” (0048, lines 6-8); or a battery station “battery power source”  mounted in an interior of the housing “inside the main housing” (0048, lines 6-8).

With respect to claim 9 according to claim 8, the combination teaches the mobile chemical sensor wherein the PCBA and the single board computer are connected by a pin connector (fig 1, USB socket Leung) or a cable assembly (fig 1, OTG Leung) directly connected (fig 1, OTG cable Leung) to the single-board computer.

With respect to claim 11 according to claim 8, the combination teaches the mobile chemical sensor further comprising a cartridge detection sensor “receiving optical response signal” (fig 1, optical sensor head Leung) mounted to the PCBA (fig 1, 42 Leung) (0052, lines 6-8 Leung).

With respect to claim 13 according to claim 2, the combination teaches the mobile chemical sensor device wherein the housing includes an external USB port, (fig 1, USB socket Leung) an external memory card connector, (fig 1 SD card slot Leung).

With respect to claim 15 according to claim 2, the combination teaches the chemical sensor device wherein the chemical sensor device is operated by a computer readable code “instructions and data” (0049, lines 1-7 Leung) included in the single-board or the multi-board computer, and the computer readable code is configured to receive and process at least one digital signal from the camera module (fig 1, wavelength measurement Leung).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung US Pub No. 2018/0335390 in view of Hunter US Pub No. 2018/0246038 in further view of Paige et al. US Pat No. 7,126,685 in further view of Ballou et al. US Pub No. 2014/0240821.

With respect to claim 14 according to claim 2, the combination does not teach the optical mirror includes a protective silver coating.

Ballou, in the field of endeavor of mirrors, teaches a mirror comprising a protective silver coating wherein the silver coating reflects various wavelengths of light (abstract, lines 1-3) (title).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a reflective silver coating with the combination’s mirror as a design choice for reflecting light.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung US Pub No. 2018/0335390 in view of Hunter US Pub No. 2018/0246038 in further view of Phelan US Pub No. 2019/0128913.

With respect to claim 21 according to claim 17, the combination does not teach identifying an identification code of the chemical sensor probe by scanning a radio frequency tag mounted on the chemical sensor probe and matching the identification code to an ineligible code in a database; and sending an error signal.

Phelan, in the same field of endeavor as Leung of optically analyzing reagents, teaches identifying a character string i.e. identification code via a radio frequency tag mounted on a chemical sensor probe, wherein the code is matched with records i.e. ineligible codes of cartridges that have been previously used i.e. database (0155, lines 1-3) (0157).  Phelen further teaches a cartridge base automatically rejects the cartridges based upon the RFID’s character string.  Therefore, Examiner submits a signal i.e. error signal is sent to the cartridge base (fig 3a) in order for an autonomous rejection of the cartridge. At the time prior to the effect filing date of the invention it would have been obvious to one ordinary skill in the art to combine Phelan’s radio frequency tag with the combination cartridge to automatically reject used cartridges to prevent cross contamination of samples.

Allowable Subject Matter
Claims 3, 4, 10, 12, 16, 19, & 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:

 As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the cartridge is configured to display an area of the sensor-bearing surface having a display length of about 15 mm to about 50 mm and a display width of from about 1 mm to about 20 mm, and wherein the at least one chemical sensor probe has a probe thickness of from about 0.1 mm to about 2 mm, a probe length of from about 20 mm to about 60 mm, and a probe width of from about 2 mm to about 30 mm”, in combination with the rest of the limitations of claim 3.
 
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the camera module includes a charged coupled device or a complementary metal oxide semiconductor (CMOS) image
sensor; the camera module includes a camera having a micro-lens, an Ml2 lens, an SMounted lens, or a lens configured to focus light at a distance of from about 5 cm to about 25 cm from a surface of the lens; or the camera module includes a light transparent protective cover between a camera and the at least one chemical sensor probe”, in combination with the rest of the limitations of claim 4.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the at least one light source is mounted on the light source board, and wherein the light source board is configured to adjust the angle of incidence between the at least one light source and the sensor-bearing surface of the chemical sensor probe”, in combination with the rest of the limitations of claim 10.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “has a housing height of about 3 cm to about 7 cm, a housing width of from about 7 cm to about 11 cm, and a housing length of from about 10 cm to about 20 cm; wherein the mobile chemical sensor device has a weight of from about 45 grams to about 12,000 grams;”, in combination with the rest of the limitations of claim 12.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the at least one digital signal includes a plurality of RGB values derived from the emitted light from the at least one chemical sensor probe, a plurality of XYZ values derived from the plurality of RGB values, a plurality of xy values derived from the plurality of XYZ values, a data packet including one or more of a time, a date, a user name, a test name, a sample name; or combinations thereof; wherein the computer readable code includes a mandatory sequence of test protocol steps including at least one of a baseline reading step”, in combination with the rest of the limitations of claim 16.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “pre-scanning the array of luminescent chemical sensors in a baseline reading step prior to contacting the chemical sensor probe with the chemical composition for the test duration; or further comprising, measuring a concentration of at least one chemical substance in the chemical composition by comparing a ratio of wavelengths of luminescence emitted by a test sample to wavelengths of luminescence emitted by a concentration standard”, in combination with the rest of the limitations of claim 19.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “measuring emitted light from the array of luminescent chemical sensors in a baseline reading step, providing baseline data from the chemical sensor probe and forming a prescanned chemical sensor probe; identifying the identification code of the pre-scanned chemical sensor probe by scanning the optical tag or the radio frequency tag mounted on the pre-scanned chemical sensor probe; matching the identification code to an eligible identification code of a pre-scanned
chemical sensor probe in the database; and measuring emitted light from the array of luminescent chemical sensors in a test reading step, providing test data from the pre-scanned chemical sensor probe”, in combination with the rest of the limitations of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877